UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2016 OR £TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-32644 RELM WIRELESS CORPORATION (Exact name of registrant as specified in its charter) Nevada 59-3486297 State or other jurisdiction of Incorporation or organization (I.R.S. Employer Identification No.) 7100 Technology Drive West Melbourne, Florida32904 (Address of principal executive offices and Zip Code) Registrant’s telephone number, including area code:(321) 984-1414 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes R No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R There were 13,730,562 shares of common stock, $0.60 par value, of the registrant outstanding at April 29, 2016. PART I - FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS RELM WIRELESS CORPORATION Condensed Consolidated Balance Sheets (In thousands, except share data) (Unaudited) March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Trade accounts receivable, net Inventories, net Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Available-for-sale securities Deferred tax assets, net Capitalized software, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued compensation and related taxes Accrued warranty expense Customer deposits — Accrued other expenses and other current liabilities Deferred revenue Total current liabilities Deferred revenue Total liabilities $ $ Commitments and contingencies Stockholders' equity: Preferred stock; $1.00 par value; 1,000,000 authorized shares; none issued or outstanding. — — Common stock; $.60 par value; 20,000,000 authorized shares; 13,730,562 issued and outstanding shares Additional paid-in capital Retained earnings Accumulated other comprehensive income Total stockholders' equity Total liabilities and stockholders' equity $ $ See notes to condensed consolidated financial statements. 2 RELM WIRELESS CORPORATION Condensed Consolidated Statements of Income (In thousands, except share and per share data) (Unaudited) Three Months Ended March 31, March 31, Sales, net $ $ Expenses Cost of products Selling, general and administrative Total expenses Operating income Other income: Interest income 1 - Other income 1 3 Total other income 2 3 Income before income taxes Income tax expense ) ) Net income $ $ Net earnings per share-basic: $ $ Net earnings per share-diluted: $ $ Weighted average shares outstanding-basic Weighted average shares outstanding-diluted See notes to condensed consolidated financial statements. 3 RELM WIRELESS CORPORATION Condensed Consolidated Statements of Comprehensive Income (In thousands) (Unaudited) Three Months Ended March 31, March 31, Net income $ $ Unrealized gain on available- for-sale securities, net of tax — Total comprehensive income $ $ See notes to condensed consolidated financial statements. 4 RELM WIRELESS CORPORATION Condensed Consolidated Statements of Cash Flows (In thousands) (Unaudited) Three Months Ended March 31, March 31, Operating activities Net income $ $ Adjustments to reconcile net income to net cashprovided by (used in) operating activities: Inventories reserve 43 25 Deferred tax expense Depreciation and amortization Shared-based compensation expense 12 7 Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) Prepaid expenses and other current assets ) Other assets 9 14 Accounts payable Accrued compensation and related taxes 39 Accrued warranty expense ) 30 Deferred revenue ) ) Customer deposits - Accrued other expenses and other current liabilities 20 ) Net cash provided by (used in) operating activities ) Investing activities Purchases of property, plant and equipment ) ) Investment in securities ) - Net cash used in investing activities ) ) Financing activities Proceeds from issuance of common stock - 41 Cash provided by financing activities - 41 Net change in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure Cash paid for interest $
